Case 1:05-md-01720-MKB-VMS Document 8033 Filed 10/30/20 Page 1 of 1 PageID #: 121521




    UNITED STATES DISTRICT COURT FOR
    THE EASTERN DISTRICT OF NEW YORK

     IN RE PAYMENT CARD INTERCHANGE FEE AND MDL No. 1720
     MERCHANT DISCOUNT ANTITRUST LITIGATION Docket No. 1:05-md-01720-MKB-JO
                                                                 NOTICE OF MOTION AND
                                                                 MOTION TO WITHDRAW AS
     This Document Applies to: All Actions
                                                                 COUNSEL

           PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules of the United

    States District Courts for the Southern and Eastern Districts of New York, I, Wayne Dale

    Collins, counsel for Defendants Barclays Bank plc, Barclays Financial Corp., Barclays Delaware

    Holdings, LLC (f/k/a Juniper Financial Corporation), and Barclays Bank Delaware (f/k/a Juniper

    Bank) (collectively “Barclays”), hereby move this Court for an Order allowing me to withdraw

    as counsel for Barclays in this action. I make this request due to my impending retirement from

    Shearman & Sterling LLP. Although I am personally withdrawing as counsel, Barclays will

    continue to be represented by others at Shearman & Sterling LLP, and there will therefore be no

    disruption to the Court’s calendar or the representation of Barclays in this action. I am not

    asserting any retaining or charging lien.

    Dated: New York, New York                            Respectfully submitted,
           October 30, 2020
                                                         SHEARMAN & STERLING LLP

                                                         By:     /s/ Wayne Dale Collins
                                                                 Wayne Dale Collins
                                                                 599 Lexington Avenue
                                                                 New York, NY 10022-6069
                                                                 Telephone: 212-848-4127
                                                                 Facsimile: 646-848-4127
                                                                 Email: wcollins@shearman.com

                                                         Attorneys for Defendants Barclays Bank plc,
                                                         Barclays Financial Corp., Barclays
                                                         Delaware Holdings, LLC (f/k/a Juniper
                                                         Financial Corporation), and Barclays Bank
                                                         Delaware (f/k/a Juniper Bank)
